1.                 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	 Applicant's amendment of March 21, 2021 is acknowledged. It is noted that claims 1-8, 10 and 14-16 are amended. New claims 17-18 are added. 
  					Drawings
3. 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “the follower extends from a first one of the two bearing plates to the other a second one of the two bearing plates” in claim 10, lines 3-5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
				Claim Objections
4. 	Claims 2, 8 and 10 are objected to because of the following informalities:  
  	 Claim 2, 8, 10, lines 2, 3, 3, respectively, it is unclear what is the meaning of “the at least one bearing plate includes two bearing plates, …the contact area of the busbar is disposed between the [one] . Appropriate correction is required.
 			Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
6. 	Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moser [US2018/0331438].
 	Claim 1, Moser discloses a conductor connection terminal 1 with at least one spring-loaded clamping connection for connecting an electrical conductor, the conductor connection terminal 1 comprising:
at least one housing 10 [=13+14] with a conductor insertion opening K for inserting the electrical conductor to be connected; a busbar 21[20];
a clamping spring 22 with a clamping arm 22a for clamping the electrical conductor to the busbar 21[of 20] in a contact area on the busbar 21[of 20]; and
a pivotable actuation element [lever 30] for actuating the clamping spring 32c, wherein the actuation element 30 has at least one actuation handle 33 for a manual actuation and at least one bearing plate A1 that is connected to the actuation handle 33 and via which the actuation element 30 is rotatably mounted on at least one component of the conductor connection terminal 1,
wherein the actuation handle 33 is accessible from an exterior on an actuation side of the at least one housing 10, and
wherein the at least one bearing plate A1 has a circular area and the contact area of the busbar 21 viewed transversely to a conductor insertion direction L, is located within the circular area of the at least one bearing plates A1, A2.

    PNG
    media_image1.png
    254
    773
    media_image1.png
    Greyscale

 	Claim 2, Moser discloses the conductor connection terminal according to claim 1, wherein the contact area of the busbar is disposed between the circular areas of two bearing plates A1, A2.
	Claim 3, Moser discloses the conductor connection terminal according to claim 1, wherein at least one the housing 10 is designed as a two-part block housing 13, 14 which is made up of a first housing block 13 and a second housing block 14, and wherein abutting side walls of the first 13 and second housing block 14 abut one another at an abutting edge E.
	Claim 4, Moser discloses the conductor connection terminal according to claim 3, wherein the abutting edge is disposed within a region of the at least one housing, which is overlapped by the at least one bearing plate.
	Claim 5, Moser discloses the conductor connection terminal according to claim 4, wherein the abutting edge is disposed in an area of an axis of rotation of the at least one bearing plate.
	Claim 6, Moser discloses the conductor connection terminal according to claim 1, wherein the actuation element is rotatably mounted on the at least one component of the conductor connection terminal via the circular area of the at least one bearing plate.
	Claim 7, Moser discloses the conductor connection terminal according to claim 1, wherein the at least one bearing plate is rotatably mounted on the at least one housing and/or on the busbar.
	Claim 8, Moser discloses the conductor connection terminal according to claim 1, wherein the at least one bearing plate A2 that is connected to the at least one actuation handle and via which the actuation element is rotatably mounted on the at least one component of the conductor connection 
	Claim 9, Moser discloses the conductor connection terminal according to claim 1, wherein the actuation element 30 has a follower 31/32 that is adapted to move the clamping arm of the clamping spring when the actuation element moves from a closed position to an open position and vice versa.
	Claim 10, Moser discloses the conductor connection terminal according to claim 9, wherein the follower 31/32 protrudes laterally from the at least one bearing plate A1, A2 or, in the case of two bearing plates, the follower extends from the a first bearing plate to the other bearing plate.
	Claim 11, Moser discloses the conductor connection terminal according to claim 9, wherein the follower 32 has a predominantly oval or predominantly kidney-shaped or predominantly elliptical cross-sectional shape.
	Claim 12, Moser discloses the conductor connection terminal according to claim 1, wherein the clamping spring 22 has the clamping arm 22a, a spring bend 22c, and a contact arm 22b, and wherein the contact arm 22b is connected to the clamping arm via the spring bend.
	Claim 13, Moser discloses the conductor connection terminal according to claim 12, wherein the contact arm 22b and the clamping arm 22a run substantially parallel, at least in an area protruding from the spring bend 22c, when the actuation element 30 is in the closed position and no electrical conductor is clamped.
	Claim 14, Moser discloses the conductor connection terminal according to claim 12, wherein the clamping arm extends from the spring bend, initially predominantly parallel to the actuation side and, in a further course, obliquely away from the actuation side.
	Claim 15, Moser discloses the conductor connection terminal according to claim 1, wherein the bearing plate extends in a height direction of the conductor connection terminal, which extends substantially perpendicular to the actuation side, at least from the bottom side of the conductor insertion opening to the top side of the conductor insertion opening.

 	Claim 17, Moser discloses the conductor connection terminal according to claim 1, wherein the at least one bearing plate, viewed transversely to the conductor insertion direction, is located entirely within the circular area of the at least one bearing plate [fig. 4c]. 
  	Claim 18, Moser discloses the conductor connection terminal according to claim 2, wherein the clamping spring has a spring bend and a contact arm, wherein the contact arm is connected to the clamping arm via the spring bend, and wherein the contact arm and the clamping arm are disposed between the circular area of each of the two bearing plates.
 					Reponses to argument
7.  	Applicant argues that
 	“Accordingly, Moser fails to disclose that the contact area of the alleged busbar 21[of 20] is located within the circular area of the alleged bearing plate A 1, A2, as required by claim 1… Applicant submits that Moser fails to disclose the claimed feature, especially that the contact area is "entirely within" the circular area of the bearing plate as now recited in new claim 17.”
 	Is not deemed persuasive, because as seen in figs 1b, 4d and 3a, the bus bar 21 is clearly shown that the parts of the busbar 21[20] is located within the circular area of the alleged bearing plate A1, A2, as required by claim 1. 

    PNG
    media_image1.png
    254
    773
    media_image1.png
    Greyscale


 	“With further regard to claim 3, such claim recites that the side walls of the two housing blocks abut one another at an abutting edge. The Examiner refers to edge "E" labeled in the annotated version of Fig. 1 b of Moser provided on pg. 3 of the Office Action. Applicant submits, however, that such line labeled "E" does not disclose an abutting edge between the two alleged housing blocks 13 and 14 of housing 10. As such, claim 3 is deemed patentable for at least this additional reason.” 
And : “Turning to claim 4, such claim recites that the abutting edge is disposed in a region of the housing that is overlapped by the bearing plate. The alleged abutting edge "E" of Moser is clearly not overlapped by the alleged bearing plate A1 or A2 (see annotated Moser drawings on pg. 3 of Office Action). As such, claim 4 is deemed patentable for at least this additional reason.” 
Is not deemed persuasive, because as seen in figs 1c and 11, the hosing 13 is inserted into the housing 14, the housing 13 is overlapped onto the housing 14 at line E as seen in fig. 1c. 

    PNG
    media_image2.png
    693
    1083
    media_image2.png
    Greyscale

9.  	Applicant argues that

    	Is not deemed persuasive, because Moser does have the bearing plate A1, A2 extends in a height direction H [H from H1 to H2]  of the conductor connection terminal at least from a position H1 below the busbar  21 to a position H2 above the clamping spring 22 or above the contact arm of the clamping spring.
 				Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831